DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 05/13/22, with respect to the rejection(s) of claim(s)  7-8, 10-15 and 17-26 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamen (Pub No 20140195639) further in view of newly cited prior art Sheeley (Pat No 8860774).
 Regarding claim 1,
 Applicant argues At no point does Thompson ever contemplate aggregating packets, let alone aggregating the first plurality of packets prior to the second plurality of packets in response to the first data type of the first plurality of packets being different from the second data type of the second plurality of packets. Thompson thus fails to bridge the shortcomings of Kamen. As such, the references fail to disclose, teach, or suggest “aggregating, by the network device, all of the first plurality of packets prior to any of the second plurality of packets in a third plurality of packets, responsive to the first data type of the first plurality of packets being different from the second data type of the second plurality of packets” as recited.
 However the examiner relies on newly cited prior art Sheeley (Pat No 8860774) to teach the amended limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 1, 4, 10, 12-14, 17, 19-20, 25-26 is/are rejected under 35 U.S.C. 103 as being anticipated over Kamen (Pub No 20140195639) further in view of Sheeley (Pat No 8860774).

Regarding claim 7 and 14 and 25,
 	Kamen teaches a method comprising:
 	A system; (see fig. 1 Kamen)
 	Non-transitory computer readable medium; (see memory, such as in RAM or in hard drive memory, para [0122])
 	establishing, by a network device intermediary to a client device and a server, communications with the client device via first and second network paths between the client device and the network device, the first network path being different from the second network path; (interpreted as first hub may be configured to communicate the first application-layer packet over a first cellular network of the at least one cellular network. The first hub is configured to communicate the second application-layer packet over a second cellular network of the at least one cellular network, see Kamen para [0081], [0098]).
 	establishing, by the network device, communications with the server via a third network path between the server and the network device; (interpreted as the second hub is configured to route the data to the enterprise server such that the enterprise server is configured to decrypt the data, see para [0080])
 	receiving, by the network device via the first network path from a client device, a first plurality of packets directed to a first network application executable by the server; (interpreted as The first hub may be configured to communicate the first application-layer packet over a first cellular network of the at least one cellular network. see Kamen para [0081], [0098]).
	receiving, by the network device via the second network path from the client device a second plurality of packets directed to a second network application executable by the server and received at least partially concurrent to receipt of the first plurality of packets via the first network path;; (interpreted as The first hub is configured to communicate the second application-layer packet over a second cellular network of the at least one cellular network, see Kamen para [0081], [0098]).
 	aggregating, by the network device, all of the first plurality of packets and the second plurality of packets in a third plurality of packets (interpreted as When the data reaches the second hub 20, the second hub 20 reassembles the data using the sequence numbers, see Kaman para [0098]).
 	providing, by the network device via the third network path to the server, the third plurality of packets according to the sequence (interpreted as the second hub is configured to route the data to the enterprise server such that the enterprise server is configured to decrypt the data, see para [0080]).
 	However Kamen does not teach the first plurality of packets of a first data type;
 	The second plurality packets of a second data type and received at least partially concurrent to receipt of the first plurality of packets via the first network path;
 	Aggregating responsive to the first data type of the first plurality of packets being different from the second data type of the second plurality of packets

Sheeley teaches first plurality of packets of a first data type; (audio, see col 14 line 35-40)
 	The second plurality packets of a second data type; (video, see col 14 line 35-40)
 	Aggregating the first plurality of packets prior to any of the second plurality of packets responsive to the first data type of the first plurality of packets being different from the second data type of the second plurality of packets (interpreted as he input adaptive rate multiplexer 1030a also includes priority scheduler 1035a. This component uses software and switch 1034a for opportunistic sequencing, prioritizing which packet types are sent within the media stream during low bandwidth conditions; for example, the priority might be (1) audio; (2) control; (3) protocol; and (4) video. Based upon the priority level of a side-band channel packet type, side channel router 1036a may inject the packet payload into the side-channel stream, which is then combined with the video stream 1037a by MUX 1038a to form the media stream to be sent to the media receiver 901 (e.g., media RX2 901b), see col 14 line 35-40).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the data type priority as taught by Sheeley since it is known in the art to provide higher priority data over lower priority data so that the more important information is guaranteed to be sent.
 	
Regarding claim 10 and 17,
 	Kaman in view of Sheeley teaches the method of claim 7, wherein the first network path comprises a different transport layer connection than the second network path (interpreted as The data may be encrypted by the transmitting one of the hubs 12, 20… Any encryption may be used, such as public-key encryption, symmetric-key encryption, session-key encryption, Advanced Encryption Standard ("AES"), Data Encryption Standard ("DES"), Triple DES, Hypertext Transfer Protocol Secure ("HTTPS"), Transport Layer Security ("TLS"), see Kaman para [0101]).

Regarding claim 12 and 19 and 26,
 	Kamen in view of Sheeley teaches the method of claim 7, further comprising: receiving, by the network device via the third network path from the server a fourth plurality of packets of the first network application directed to the client device; (interpreted as As the hubs 12, 20 communicate with each other, the receiving hub (i.e., receiving the data) may send an acknowledgment to the transmitting hub. In some specific embodiments, the acknowledgment may also include a sequence number or other packet identifier, see Kamen para [0093])
 	splitting, by the network device, the fourth plurality of packets into a first portion and a second portion; and (interpreted as the hubs 12, 20 communicate with each other, the receiving hub (i.e., receiving the data) may send an acknowledgment to the transmitting hub. In some specific embodiments, the acknowledgment may also include a sequence number or other packet identifier, see Kamen para [0093]. Also see  vice versa when transmitting form the second hub 20 to the first hub 12), see Kamen para [0099])
 	transmitting, by the network device, the first portion of the fourth plurality of packets via the first network path and the second portion of the fourth plurality of packets via the second network path, the client device configured to combine the first portion and the second portion (interpreted as As the hubs 12, 20 communicate with each other, the receiving hub (i.e., receiving the data) may send an acknowledgment to the transmitting hub. In some specific embodiments, the acknowledgment may also include a sequence number or other packet identifier, see Kamen para [0093]. Also see  vice versa when transmitting form the second hub 20 to the first hub 12), see Kamen para [0099] 

Regarding claim 13 and 20,
  	Kaman in view of Sheeley teaches the method of claim 12, further comprising adding a sequence number to an application-layer header of each of the fourth plurality of packets, by the network device, prior to transmission of the first portion and second portion. (interpreted as In some embodiments, the at least one application-layer packet includes first and second application-layer packets. The first hub is configured to add a first sequence number to a first header of the first application-layer packet and to add a second sequence number to a second header of the second application-layer packet, see Kamen para [0081]).

	Claim 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Sheeley (Pat No 8860774) and Grilli (Pub No 20050193309).

Regarding claim 8 and 15,
  	Kaman in view of Sheeley teaches the method of claim 7, however does not teach wherein combining the first plurality of packets and the second plurality of packets further comprises: removing the sequence number from the application-layer header of each of the first plurality of packets and the second plurality of packets before providing the third plurality packets to the server via the third network path.
 	Grilli teaches removing the sequence number from the application-layer header of each of the first plurality of packets and the second plurality of packets before providing the third plurality packets to the server via the third network path. (interpreted as The sequence numbers can then be removed.  sequence number removal unit 436 removes the sequence number from the Encoder Packet (EP), see Grilli para [0178])                                   
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the removing of sequence numbers as taught by Grilli since it is known in the art of remove sequence numbers after using them to remove information not needed anymore.

Claim 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Sheeley (Pat No 8860774) and Ratnasingham (Pub No 20170289027).

Regarding claim 11 and 18,
  	Kaman in view of Sheeley teaches method of claim 7, however does not teach wherein: the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are determined.
 	Ratnasingham teaches the first client application includes a software-defined WAN (SD-WAN) agent; (see SD-WAN controller para [0003]) and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are determined (interpreted as According to the disclosed techniques, the centralized controller computes an inter-AS LSP across the first AS and the second AS based at least in part on the inter-AS TE metric values such that the inter-AS LSP includes a preferred one of the inter-AS links as indicated by the inter-AS TE metric values, see Ratnasingham para [0005])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the different transport layer as taught by Ratnasingham since it would have been a simple substitution providing expected results of using autonomous routing systems. 
 
Claim 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Sheeley (Pat No 8860774) and Chawla (Pub No 20150026313).

Regarding claim 21 and 23,
  	Kaman in view of Sheeley teaches the method of claim 7, however they do not teach wherein the first network path has a first quality of service (QoS) level and the second network path has a different second QoS level; and wherein the first plurality of packets are sent via the first network path rather than the second network path based on a traffic type of the first plurality of packets and the first QoS level.
 	Chawla teaches wherein the first network path has a first quality of service (QoS) level and the second network path has a different second QoS level; and wherein the first plurality of packets are sent via the first network path rather than the second network path based on a traffic type of the first plurality of packets and the first QoS level. (interpreted as if a first transmission path in network 201 provides a QoS guarantee at a first known level (or no QoS guarantee at all) and a second transmission path in network 202 provides a QoS guarantee at a second known level, node 211 might transmit some of the packets via the first transmission path, at task 604, and some via the second transmission path, at task 605, see para [0078]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the different priority routes as taught by Chawla since it is known in the art of communications to route higher priority data in better paths. 

	Claim 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Sheeley (Pat No 8860774)  and Maiya (Pub No 7230918).

Regarding 22 and 24,
  	Kaman in view of Sheeley teaches the method of claim 7, however they do not teach wherein the first network path is assigned to communicate packets of a first priority and the second network path is assigned to communicate packets of a second priority different from the first priority.
 	Maiya teaches wherein the first network path is assigned to communicate packets of a first priority and the second network path is assigned to communicate packets of a second priority different from the first priority. (interpreted as Multilink bundles can carry a mix of digital data and real-time traffic, such as voice data. Voice data can be given priority by being assigned to a priority queue that gets priority over other data queues. A multilink load-scheduling algorithm distributes the voice packets in the priority queue among all the different links in the multilink bundle. This Quality of Service (QoS) queuing arrangement is known as Low Latency Queuing (LLQ), where the Priority Queue (PQ) is used for voice, and a Class Based Weighted Fair Queue (CBWFQ) is used for other data, see Maiya col 1 lines 35-40).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the different priority routes as taught by Maiya since it is known in the art of communications to route higher priority data in better paths. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461